     Case 2:16-cv-01332-MCE-CKD Document 45 Filed 06/01/20 Page 1 of 3

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID JOHN PATTY, et al.,                            No. 2:16-cv-01332-MCE-CKD
12                        Plaintiffs,
13               v.                                        ORDER
14    FCA US LLC,
15                        Defendant.
16

17

18           Through this “lemon-law” action, Plaintiffs David John Patty and Sheila Renee

19   Kirchner (“Plaintiffs”) sought redress from FCA US LLC (“Defendant”) for breach of

20   warranty as to Plaintiffs’ $36,360.04 purchase of a 2013 Dodge Journey. The matter

21   originated in the Sacramento County Superior Court and was removed here on June 16,

22   2016.1 In October 2016, prior to commencing discovery, Defendant served Plaintiffs with

23   an Offer of Judgment under Federal Rule of Civil Procedure 68 (“Rule 68 Offer”) for

24   $90,000. Plaintiffs rejected that offer, but eventually accepted an amended Rule 68 offer

25   (“Amended Rule 68 Offer”) extended in May 2018 for $99,000. Plaintiffs filed a Bill of

26   Costs (ECF No. 33) and moved to recover attorneys’ fees (ECF No. 34), which requests

27
             1
              Prior to removal, Defendant extended a $40,000 settlement offer to Plaintiffs under California
28   Code of Civil Procedure section 998.
                                                          1
     Case 2:16-cv-01332-MCE-CKD Document 45 Filed 06/01/20 Page 2 of 3

1    were GRANTED in part and DENIED in part. Presently before the Court is Plaintiffs’
2    Motion to Re-Tax Costs, which the Court construes as a Motion for Reconsideration.
3    ECF No. 41. That Motion is DENIED.2
4           A court should not revisit its own decisions unless extraordinary circumstances
5    show that its prior decision was wrong. Christianson v. Colt Indus. Operating Corp.,
6    486 U.S. 800, 817 (1988). This principle is generally embodied in the law of the case
7    doctrine. That doctrine counsels against reopening questions once resolved in ongoing
8    litigation. Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir.
9    1989) (citing 18 Charles Aland Wright & Arthur R. Miller, Federal Practice and Procedure
10   § 4478). Nonetheless, a court order resolving fewer than all of the claims among all of
11   the parties “may be revised at any time before the entry of judgment adjudicating all the
12   claims and the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). Where
13   reconsideration of a non-final order is sought, the court has “inherent jurisdiction to
14   modify, alter or revoke it.” United States v. Martin, 226 F.3d 1042, 1048-49 (9th Cir.
15   2000), cert. denied, 532 U.S. 1002 (2001). “The major grounds that justify
16   reconsideration involve an intervening change of controlling law, the availability of new
17   evidence, or the need to correct a clear error or prevent manifest injustice.” Pyramid,
18   882 F.2d at 369 n.5 (internal quotations and citations omitted).
19          Local Rule 230(j) requires a party filing a motion for reconsideration to show the
20   “new or different facts or circumstances are claimed to exist which did not exist or were
21   not shown upon such prior motion, or what other grounds exist for the motion.” E.D. Cal.
22   Local Rule 230(j). A district court may properly deny a motion for reconsideration that
23   simply reiterates an argument already presented by the petitioner. Maraziti v. Thorpe,
24   52 F.3d 252, 255 (9th Cir. 1995). Finally, reconsideration requests are addressed to the
25   sound discretion of the district court. Turner v. Burlington N. Santa Fe R.R., 338 F.3d
26   1058, 1063 (9th Cir. 2003).
27
            2
              Because oral argument would not have been of material assistance, this matter has been
28   submitted on the briefs. E.D. Cal. L.R. 230(g).
                                                        2
     Case 2:16-cv-01332-MCE-CKD Document 45 Filed 06/01/20 Page 3 of 3

1           Plaintiffs do not point the Court to any basis for revisiting its prior decision.
2    Although they clearly disagree with the Court’s Order, that disagreement is not based on
3    an “intervening change of controlling law, the availability of new evidence, or the need to
4    correct a clear error or prevent manifest injustice.” Pyramid, 882 F.2d at 369 n.5.
5    Plaintiffs’ Motion for Reconsideration (ECF No. 41) is thus DENIED.
6           IT IS SO ORDERED.
7    Dated: May 29, 2020
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     3
